Citation Nr: 1747928	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  15-07 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's death, to include Appellant's status as a proper claimant.

2.  Entitlement to death pension benefits, to include Appellant's status as a proper claimant.


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 




INTRODUCTION

The Veteran served with the Philippine Commonwealth Army from September 1941 to April 1942 and July 1945 to November 1945.  He died in February 2012, and the Appellant is his surviving daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 letter of determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Pasay City, Philippines.  Jurisdiction of this case currently rests with the RO in Manila, Philippines.  

In March 2016, the Board determined that the Appellant's Notice of Disagreement (NOD) had been timely, and remanded the above claims for additional development, which has since been completed.  Stegall v. West, 11 Vet. App. 268 (1998).

The Appellant withdrew her hearing request in September 2016.  See 38 C.F.R. 
§ 20.704(d) (2016).    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Appellant is unmarried and over the age of 18.

2.  The evidence of record does not establish that the Appellant became permanently incapable of self-support before the age of 18.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1310, 5103A, 5107 (2016); 38 C.F.R. §§ 3.310, 3.312 (2016).

2.  The criteria for death pension benefits under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C. § 1318 (2016); 38 C.F.R. § 3.22 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  Here, the Appellant has not raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board will now review the merits of the Appellant's claims.

Legal Criteria and Analysis

The Appellant is currently seeking entitlement to service connection for cause of the Veteran's death and death pension benefits. 

The threshold question for consideration is whether the Appellant qualifies as a proper claimant for the requested benefits.  For eligibility as a claimant, a child must be unmarried and either (1) under the age of 18; (2) have become permanently incapable of self-support before the age of 18; or (3) be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii) (West 2014); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2016). 

There is no evidence of record that the Appellant ever married.  Further, a copy of her birth certificate records the Appellant's birthdate as May 1948, such that she is clearly over the age of 18.  The Appellant has also submitted lay statements to this effect.  See lay statement dated October 2013 (listing the Appellant's current age as 64).

Thus, the Appellant qualifies as a proper claimant in this case upon evidence that she became permanently incapable of self-support before the age of 18.  

In seeking benefits on the basis of one's status as a "helpless child," various factors under are for consideration.  See 38 C.F.R. § 3.356 (2016).  Said factors include the following:  

(1) The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support. 

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established. 

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 

In this respect, the United States Court of Appeals for Veterans Claims (Court)  has held that, in "helpless child" cases, the focus must be on the claimant's condition at the time of his or her 18th birthday.  See Dobson v. Brown, 4 Vet. App. 443 (1993).  In other words, for purposes of initially establishing helpless child status, the claimant's condition subsequent to his or her 18th birthday is not for consideration.  If a finding is made that a claimant was permanently incapable of self-support as of his or her 18th birthday, however, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis-that is, whether there is improvement sufficient to render the claimant capable of self-support.  Id.   If the claimant is shown to be capable of self-support at age 18, VA is required to proceed no further.  Id.   

Here, the Appellant's capacity for self-support has previously been adjudicated by VA.  In rating decisions dated June 2011 and August 2011, the RO determined that permanent incapacity for self-support was not adequately established by the evidence of record.  

The Board finds no reason to disturb the RO's previous findings at this time.  In reaching this determination, the Board does not disregard relevant evidence added to the record since the June and August 2011 rating decisions, as follows:

Private medical records spanning March 2011 to April 2012 diagnose the Appellant with mild compression deformities with accentuated thoracic kyphosis; mild s-shaped thoracolumbar scoliosis; osteopenia; and atherosclerotic thoracic and abdominal aorta.  An accompanying treatment note indicates that the Veteran's history revealed delayed development during childhood with motor strength, which was greater in the upper extremities than the lower.  The Appellant was then noted to have started growth of progressive kyphosis.  

In a June 2011 lay statement, the Veteran noted that the Appellant required frequent medical attention as a child.  In one instance, the Veteran was informed by his daughter's physician that she had "a slim chance of survival because of her abnormal condition."  The Veteran further noted that the Appellant had never been employed.

In an October 2013 lay statement, the Appellant indicated that she was diagnosed with congenital kyphosis, an "inborn abnormality of [her] spinal column."

In a buddy statement received in January 2016, R.L. indicates that the Appellant has never been gainfully employed as due to her physical condition.

Collectively, the above evidence establishes that the Appellant suffered from certain medical ailments, to potentially include kyphosis, as a child.  However, this evidence falls far short of establishing that the Appellant's childhood medical conditions rendered her a "helpless child," such that she has been permanently incapable of self-support since that time.  None of the submitted lay statements provide any context as to the impact of the Appellant's conditions on her capacity to function.  Indeed, the claims file contains a February 2011 certification indicating that although the Appellant required eight years to graduate "Grade VI," she was participating in certain academic programs throughout her childhood and into adulthood.  Moreover, it does not appear as though any of these statements were provided by individuals who possess the requisite medical training and expertise to assess the scope of the Appellant's childhood ailments, including the impact on her capacity to function.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Further, the Board notes the distinct lack of corroborating medical evidence speaking to the Appellant's childhood health status.  The April 2012 private treatment note reports the Appellant's history of childhood developmental problems and subsequent diagnosis of kyphosis, but provides absolutely no medical evidence, such as treatment notes, in support of this contention.  As such, it is unclear what history the provider is referring to in her assessment of the Appellant's medical profile.  The claims file is devoid of any further medical evidence speaking to the Appellant's health status, past or present.  

As such, the Board does not find that the evidence of record competently establishes that the Appellant meets the standards of a "helpless child."  As such, the Appellant does not possess the requisite standing as a claimant in this case.  Thus, further consideration of the merits of her claims is hereby rendered moot, and the claims are denied.    

ORDER

Entitlement to service connection for cause of the Veteran's death is denied.

Entitlement to death pension benefits is denied.  






____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


